Citation Nr: 1424415	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 14, 2010.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a TDIU effective from January 14, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A TDIU was awarded in this case effective from January 14, 2010.  A review of the record shows that the Veteran met the schedular criteria for a TDIU as of that date.  Prior to January 14, 2010, the Veteran had a combined 40 percent rating for his service-connected disabilities, and therefore did not meet the schedular criteria.  See 38 C.F.R. § 4.16(a).  Nonetheless, he may still be awarded a TDIU for that period on an extraschedular basis if he was unemployable by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

A June 2009 letter from one of the Veteran's private physicians indicates that he was unable to work at that time due to his service-connected pulmonary condition.  An August 2009 letter from another physician indicates that he was unable to work at that time due to his service-connected low back condition.  The claims file also includes a November 1997 decision in the Veteran's Medicaid appeal, which addresses the impact of his disabilities (service-connected and otherwise) on his occupational functioning.

Notwithstanding the above evidence, the Board may not assign a TDIU on an extraschedular basis upon initial review.  The authority to assign TDIU ratings under 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Upon review of this evidence, the Board finds that a referral of the claim to the Director of the VA Compensation and Pension Service for consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU prior to January 14, 2010 under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service for a written decision that explains the reasons and bases for the conclusion reached.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


